Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG Reports First Quarter 2017 Financial Results FORT WORTH, Texas—(BUSINESS WIRE)—December 12, 2016—KMG (NYSE: KMG), a global provider of specialty chemicals, today announced financial results for the fiscal 2017 first quarter ended October 31, 2016. 2017 First Quarter Financial Highlights • GAAP diluted earnings per share of $0.47 increased 21% from $0.39 per share in the first quarter of fiscal 2016. • Adjusted diluted earnings per share1 improved to $0.48 vs. $0.42 per share reported in the first quarter of last year. • GAAP net income rose to $5.7 million compared to $4.6 million in the prior year period. • Adjusted EBITDA2 was $12.6 million, up 11% from $11.4 million in the first quarter of fiscal 2016. Chris Fraser, KMG chairman and chief executive officer, said, “Our fiscal 2017 year is off to a strong start, as KMG achieved 24% year-over-year growth in first quarter net income to $5.7 million. In addition, first quarter adjusted EBITDA reached a record quarterly level of $12.6 million, while operating cash flow of $10.9 million represented a 36% increase from the prior year’s first quarter. We also further strengthened our balance sheet by reducing long-term debt.” Mr. Fraser continued, “Our electronic chemicals segment performed well in the first quarter, generating 2% sales growth, excluding a foreign currency impact, compared to the first quarter of fiscal 2016. KMG’s global capabilities, diverse customer base and expanded participation in key end markets, including automotive, the Internet-of-Things and next-generation memory, were important factors driving sales volume growth in the first quarter. Segment operating income and margins improved significantly from last year’s first quarter, reflecting continued efficiency enhancements and a more favorable product mix. “Profitability in our other chemicals segment improved compared to the prior year period, despite softer pentachlorophenol sales due to a moderation in the pace of utility pole replacements in the western U.S. Our industrial lubricants business, which provides critical products for valve maintenance and safety in the energy storage and distribution markets, continues to contribute positively to segment results. We remain active in pursuing strategic acquisitions to expand this platform and broaden our global reach.” 1 Non-U.S. GAAP measure. See Table 2 for reconciliation 2 Non-U.S. GAAP measure. See Tables 1 and 1A for reconciliation. Phone: 817.761.6100 ● Fax: 817.720.1043 www.kmgchemicals.com ● NYSE: KMG Consolidated results First quarter Dollars in thousands, except EPS Fiscal 2017 Fiscal 2016 As Reported Adjusted As Reported Adjusted (GAAP) (non-GAAP) 3 (GAAP) (non-GAAP) 4 Net sales $ Operating income Operating margin % Net income Diluted earnings per share $ Business segment results Electronic Chemicals First Quarter Fiscal 2017 Fiscal 2016 Dollars in thousands As Reported As Reported (GAAP) (GAAP) Net sales $ $ Operating income Operating margin % % For the first fiscal quarter, the Electronic Chemicals segment reported: • Sales of $66.9 million, up 1% from the first quarter of fiscal 2016. Foreign currency translation reduced sales by approximately $420,000 as compared to the prior year period. Excluding the foreign currency impact, sales increased 2% due to higher product volume and a contribution from Nagase FineChem. • Operating income of $8.1 million, up 11% from $7.3 million in the same period of fiscal 2016. Operating income and margin improved primarily due to higher sales and operating efficiencies. • Adjusted EBITDA5 of $11.2 million compared to $10.3 million last year. 3 Non-U.S. GAAP measure. See Tables 2 and 2A for reconciliation. 4 Non-U.S. GAAP measure. See Tables 2 and 2A for reconciliation. 5 Non-U.S. GAAP measure. See Tables 1 and 1A for reconciliation.
